Title: To Alexander Hamilton from James McHenry, 24 April 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department April 24. 1800.
          
          I enclose you a letter from Samuel Annin and sundry depositions tending to prove that Joseph Cross a Private in Captain Faulkners Company 11. Regiment was under the age of 18. Years at the time of his enlistment—You will take such order therein as to you may appear proper.
          I am Sir with great respect Your obed servant—
          
            James McHenry
          
          Major Genl. Hamilton
        